DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claim(s) 29–51 is/are pending. 
Claim(s) 1–28 is/are canceled.

Information Disclosure Statement
The information disclosure statement filed on 11 October 2021 does not fully comply with the requirements of 37 CFR 1.98(b) because:
Legible copies of the "file history" and/or "prosecution history" have not been provided. 37 CFR 1.98(a)(2)(iii)  requires a copy of a pending U.S. application that is being cited in an IDS if (A) the cited information is not part of the specification, including the claims, and the drawings (e.g., an Office Action, remarks in an amendment paper, etc.), or (B) the cited application is not stored in the USPTO’s IFW system. The requirement in 37 CFR 1.98(a)(2)(iii)  for a legible copy of the specification, including the claims, and drawings of each cited pending U.S. patent application (or portion of the application which caused it to be listed) is sua sponte waived where the cited pending application is stored in the USPTO’s IFW system. This waiver is limited to the specification, including the claims, and drawings in the U.S. application (or portion of the application). If material other than the specification, including the claims, and drawings in the file of a U.S. patent application is being cited in an IDS, the IDS must contain a legible copy of such material (e.g., an Office Action, remarks in an amendment paper, etc.). Emphasis added. See MPEP 609.04(a) II.
Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered.  See 37 CFR 1.97(i).
Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered.  See 37 CFR 1.97(i).

The information disclosure statement (IDS) submitted on 12 October 2021 was filed after the mailing date of the final Office Action on 13 August 2021.  The information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim(s) 29–51 is/are allowed.

The following is an examiner’s statement of reasons for allowance:

Kimura discloses a system for conditioning and moving a fluid, the system comprising a thermoelectric device (421, 422) comprising a first side and a second side (Fig. 1, [0028]–[0032]), the first side configured to heat or cool the fluid with electrical current applied to the thermoelectric device (421, 422, [0032]); a fluid conduit (41) configured to allow a fluid to flow therein and to transfer the fluid into being in thermal communication with the thermoelectric device (421, 422) or away from being in thermal communication with the thermoelectric device (421, 422, [0035]), wherein the thermoelectric device (421, 422) is positioned in the fluid conduit (Fig. 1, [0035]); a flow control device (200) in fluid communication with the thermoelectric device (421, 422) via the fluid conduit (41, [0023]), the flow control device (200) configured to move the fluid in the fluid conduit (41) with respect to the thermoelectric device (421, 422, [0023]); a divider wall (423) separating the fluid conduit (41) into a first fluid channel and a second fluid channel (Fig. 1, [0035]), the first fluid channel configured to direct the fluid to the first side of the thermoelectric device (421, 422, [0035]); and a flapper valve (424) connected to the divider wall (423, [0036]), the flapper valve (424) configured to rotate relative to the divider wall (423) to block flow of the fluid through the first fluid channel or the second fluid channel (Fig. 2, [0038]).
Kimura does not disclose, teach, or suggest the following distinguishing feature(s):
A system for conditioning and moving a fluid, the system comprising a divider wall and a flapper valve positioned outside of a perimeter in a fluid conduit, the perimeter defined in the fluid conduit by a surface area of a first side or a second side of a thermoelectric device in the fluid conduit.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725